[Cite as Hannibal Dev., L.L.C. v. Monroe Water Sys., 2021-Ohio-2338.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  MONROE COUNTY

                             HANNIBAL DEVELOPMENT, LLC

                                         Plaintiff-Appellant,

                                                     v.

                           MONROE WATER SYSTEMS, et al.,

                                     Defendants-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MO 0016


                                    Civil Appeal from the
                        Court of Common Pleas of Monroe County, Ohio
                                     Case No. 2018-224

                                        BEFORE:
                 Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.


                                           JUDGMENT:
                                      Reversed and Remanded.


Atty. Randolph L. Snow and Atty. James M. Wherley, Jr., Black, McCuskey, Souers &
Arbaugh, 220 Market Ave. S., Suite 1000, Canton, Ohio 44702, for Plaintiff-Appellant
Hannibal Development, LLC.
                                                                                          –2–


Atty. Thomas D. White, Atty. Matthew A. Kearney, and Atty. Katherine M.K. Kimble,
White Law Office, Co., 5989 County Road 77, Millersburg, Ohio 44654, for Defendant-
Appellee Monroe Water Systems

Atty. James L. Peters, Monroe County Prosecuting Attorney, 101 North Main St., Rm. 15,
Woodsfield, Ohio 43793, for Defendants-Appellees Monroe County Treasurer and
Monroe County Auditor.

                                   Dated: June 28, 2021


WAITE, J.

       {¶1}   Appellant Hannibal Development, LLC (“Hannibal”) appeals an August 31,

2020 Monroe County Court of Common Pleas decision to grant summary judgment in

favor of Appellee Monroe Water Systems (“Monroe Water”). Hannibal argues that the

trial court erroneously denied its motion for partial summary judgment where the

uncontested facts demonstrate that Monroe Water violated its own rules and regulations

governing the contract between the parties. Hannibal also argues that R.C. 6119.06(D)

permits a party to file a contract or tort claim against a water district in the trial court and

that party is not required to exhaust administrative remedies for such claims. For the

reasons provided, Hannibal’s argument regarding R.C. 6119.06(D) has merit. The denial

of Hannibal’s motion for summary judgment does not constitute a final appealable order,

but summary judgment was not warranted, regardless. Accordingly, the judgment of the

trial court is reversed and remanded for a trial.

                               Factual and Procedural History

       {¶2}   This is the second time this matter has been before us. See Hannibal Dev.,

LLC v. Monroe Water Systems, 7th Dist. Monroe No. 18 MO 0023, 2019-Ohio-3697.

(“Hannibal I”). In Hannibal I, we reviewed whether the trial court properly dismissed the




Case No. 20 MO 0016
                                                                                     –3–


matter after Monroe Water filed a Civ.R. 12(B)(6) motion to dismiss the complaint. The

facts of that case are as follows:


       In July of 2014, Hannibal purchased the former Ormet manufacturing facility

       (“Ormet”) which is located in Monroe County. Ormet was not in use at the

       time of the purchase nor at any time during Hannibal’s ownership. At the

       time of purchase, Hannibal informed Monroe Water that it had purchased

       Ormet and that any bills should be sent to Hannibal. Apparently, Monroe

       Water suggested that Hannibal pay $5,000 per month until a usage history

       could be determined.


       Monroe Water did not send Hannibal a bill until nearly a year later, and

       Hannibal did not make any payments during that time. This bill sent on May

       29, 2015 by Monroe Water was in the amount of $87,302.24. This bill stated

       that late fees of $8,730.22 would be added if payment was not timely

       received.   The late fee would raise the total amount to $96,032.46.

       According to Hannibal, Monroe Water failed to return phone calls regarding

       this bill. At some point, Hannibal was informed that the amount was due in

       full and that partial payments would not be accepted. Sometime thereafter,

       Hannibal discovered and repaired an underground leak that was apparently

       responsible for the high usage.


       Initially, Hannibal did not pay the bill and disputed the amount. Monroe

       Water transferred the balance to the county auditor, who transferred it to

       the county treasurer. The treasurer placed a lien on the Ormet property in



Case No. 20 MO 0016
                                                                                      –4–


      the amount of $228,436.60. It is unclear which portion of this amount

      derived from usage and which is the result of late fees. Hannibal paid the

      amount in full to satisfy the lien, but continued to dispute the amount owed.

      Hannibal subsequently sold the Ormet property after the lien was removed.


      On June 13, 2018, Hannibal filed a complaint against Monroe Water,

      Monroe County Auditor, Monroe County Treasurer, and John Does 1-5.

      The first count of the complaint raised a claim to recover funds paid. This

      claim is based on an argument that Monroe Water failed to determine the

      actual amount of usage through reading the meter and failed to provide a

      quarterly bill to Hannibal, in violation of R.C. 743.04. The complaint also

      raises alternate theories of breach of implied contract to monitor usage and

      issue bills in the event that Title 7 of the Revised Code does not apply. The

      second count of the complaint raises unjust enrichment. The third count

      requests declaratory judgment to establish that Hannibal did not owe the

      amount paid. This claim, presumably focusing on the late fees, requests

      that these fees be returned to Hannibal.


      On August 8, 2018, Monroe Water filed a Civ.R. 12(B)(6) motion to dismiss

      the complaint in its entirety. Monroe Water argued that Hannibal’s first

      count is based on Chapter 7 of the Ohio Revised Code, which does not

      apply to an independent political subdivision. Because they contended the

      second and third counts were predicated on the first, Monroe Water argued

      that they must also be dismissed.




Case No. 20 MO 0016
                                                                                          –5–


       On September 27, 2018, the trial court granted Monroe Water’s motion.

       The trial court reasoned that Chapter 7 of the Ohio Revised Code does not

       apply to a political subdivision pursuant to Chapter 6119. The court decided

       that Hannibal’s second and third counts could not succeed without

       establishing the Chapter 7 claim. The court did not specifically address

       Hannibal’s implied contract claim.       It is from this judgment entry that

       Hannibal timely appeals.


Hannibal I, at ¶ 2-7

       {¶3}   We held that the trial court improperly dismissed Hannibal’s contract claims,

as those claims could not be resolved by reviewing the complaint, alone. Id. at ¶ 20. On

remand, the trial court initially issued a judgment entry indicating that the first count of the

complaint remained dismissed. Hannibal filed an uncontested motion to correct the entry

which the trial court granted. As such, the following claims were before the trial court: (1)

breach of implied contract to monitor usage and issue bills (2) unjust enrichment, and (3)

declaratory judgment to establish that Hannibal did not owe the amount paid.

       {¶4}   On November 18, 2019, Hannibal filed a partial motion for default judgment.

Hannibal argued that fifty-five days had passed since the trial court’s judgment entry and

Monroe Water had failed to file an answer to the complaint. Monroe Water responded

and informed the court that it had admittedly held the mistaken belief that it was not

required to answer the complaint while the appeal was pending, and asserted that lead

counsel had been traveling and then became ill once the appellate process had ended.

Monroe Water filed a motion for leave to file an answer instanter. The trial court granted

Monroe Water’s motion and allowed it to file an answer.



Case No. 20 MO 0016
                                                                                      –6–


       {¶5}   Shortly thereafter, the Monroe County Auditor filed a motion for summary

judgment, arguing that it was not a party to the contract and no longer had possession of

the money in question because it had immediately transferred to Monroe Water. As such,

the auditor asserted that it was merely a “middle man” to the transaction. The trial court

granted the auditor’s motion. Hannibal does not contest that decision, here. Thus, the

auditor is not a party to this appeal.

       {¶6}   On April 30, 2020, the parties filed competing motions for summary

judgment. In its judgment entry, the trial court denied Hannibal’s partial motion for

summary judgment, finding that genuine issues of material fact existed as to the

agreement between the parties. In the same judgment entry, the court granted Monroe

Water’s motion for summary judgment based on its determination that Hannibal failed to

exhaust its administrative remedies. It is from this entry that Hannibal timely appeals.

       {¶7}   For ease of understanding, Hannibal’s two assignments of error will be

addressed out of order.

                                    Summary Judgment

       {¶8}   An appellate court conducts a de novo review of a trial court's decision to

grant summary judgment, using the same standards as the trial court set forth in Civ.R.

56(C). Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

       {¶9}   Before summary judgment can be granted, the trial court must determine

that: (1) no genuine issue as to any material fact remains to be litigated, (2) the moving

party is entitled to judgment as a matter of law, (3) it appears from the evidence that

reasonable minds can come to but one conclusion, and viewing the evidence most

favorably in favor of the party against whom the motion for summary judgment is made,




Case No. 20 MO 0016
                                                                                         –7–


the conclusion is adverse to that party. Temple v. Wean United, Inc., 50 Ohio St.2d 317,

327, 364 N.E.2d 267 (1977). Whether a fact is “material” depends on the substantive law

of the claim being litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d 598,

603, 662 N.E.2d 1088 (8th Dist.1995).

       {¶10} “[T]he moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record which demonstrate

the absence of a genuine issue of fact on a material element of the nonmoving party's

claim.” (Emphasis deleted.) Dresher v. Burt, 75 Ohio St.3d 280, 296, 662 N.E.2d 264

(1996). If the moving party carries its burden, the nonmoving party has a reciprocal

burden of setting forth specific facts showing that there is a genuine issue for trial. Id. at

293, 662 N.E.2d 264. In other words, when presented with a properly supported motion

for summary judgment, the nonmoving party must produce some evidence to suggest

that a reasonable factfinder could rule in that party's favor. Brewer v. Cleveland Bd. of

Edn., 122 Ohio App.3d 378, 386, 701 N.E.2d 1023 (8th Dist.1997).

       {¶11} The evidentiary materials to support a motion for summary judgment are

listed in Civ.R. 56(C) and include the pleadings, depositions, answers to interrogatories,

written admissions, affidavits, transcripts of evidence, and written stipulations of fact that

have been filed in the case. In resolving the motion, the court views the evidence in a

light most favorable to the nonmoving party. Temple, 50 Ohio St.2d at 327, 364 N.E.2d

267.

                            ASSIGNMENT OF ERROR NO. 2


       Hannibal was not required to exhaust administrative procedures prior to

       bringing this lawsuit.



Case No. 20 MO 0016
                                                                                          –8–


       {¶12} Hannibal contends that it is not required to exhaust administrative remedies

prior to filing a contract action because R.C. 6119.06(D) expressly provides the right to

file a contract or tort claim against a water district in common pleas court. That statute

does not require the exhaustion of any administrative remedies. Even if we disagree,

Hannibal argues that R.C. 6119.06(D) must be read in conjunction with R.C.

5715.19(A)(1)(d) in order to avoid conflict. In accordance with statutory construction,

effect must be given to both statutes. Thus, Hannibal argues R.C. 6119.06(D) applies to

claims rooted in contract or tort law whereas R.C. 5715.19(A)(1)(d) applies to issues

involving the valuation and assessment of real property. In the alternative, even if it was

required to exhaust any administrative remedies, Hannibal argues that such efforts would

be futile given Monroe Water’s refusal to communicate. Hannibal urges that it had only

twenty-one days to pay a bill that rose to almost six figures, thus was limited in its options.

       {¶13} Hannibal also maintains that there were no administrative remedies

available to pursue.      Monroe Water admitted in an interrogatory that no formal

administrative process exists in the event of a dispute. While Monroe Water’s rules and

regulations state that a customer “may” file a complaint, Hannibal argues that the word

“may” suggests that such filing is not mandatory. Hannibal notes that Monroe Water’s

rules and regulations do not actually provide an appeal process, as the proceedings are

not quasi-judicial in nature and do not provide basic protections such as notice and the

opportunity to be heard. Hannibal also asserts that it was not required to specifically pay

the amount owed “under protest.”

       {¶14} Monroe Water responds that Hannibal had three administrative remedies

available: (1) filing a Rule V complaint, (2) filing a complaint with the Board of Revision




Case No. 20 MO 0016
                                                                                        –9–


against the Auditor pursuant to R.C. 5715.19, and (3) filing an appeal after filing a

complaint with the Ohio Board of Tax Appeals pursuant to R.C. 5717.01, R.C. 5717.03,

R.C. 5717.04, and R.C. 5717.05. Monroe Water claims that this matter involves a tax

assessment issue rather than a traditional water bill dispute, thus the Board of Revision

and Tax Appeals Board would have jurisdiction. Even if R.C. 6119.06(D) provides a

remedy, Monroe Water argues that Hannibal was still required to exhaust available

administrative remedies before resorting to the courts.

      {¶15} R.C. 6119.06(D) provides that a water district may:


      Sue and plead in its own name; be sued and impleaded in its own name

      with respect to its contracts or torts of its members, employees, or agents

      acting within the scope of their employment, or to enforce its obligations and

      covenants made under sections 6119.09, 6119.12, and 6119.14 of the

      Revised Code. Any such actions against the district shall be brought in the

      court of common pleas of the county in which the principal office of the

      district is located, or in the court of common pleas of the county in which the

      cause of action arose, and all summonses, exceptions, and notices of every

      kind shall be served on the district by leaving a copy thereof at the principal

      office with the person in charge thereof or with the secretary of the district.


      {¶16} The language of R.C. 6119.06(D) provides that a water district such as

Monroe Water can be sued for contract or tort claims in common pleas court. Despite

Monroe Water’s argument, there is no express requirement within the statute requiring

the exhaustion of any administrative remedies prior to filing such a complaint. R.C.




Case No. 20 MO 0016
                                                                                          – 10 –


6119.06(D) has not been the subject of many appellate decisions, and those that exist

and cite to this statute contain facts and issues not present, here. Thus, we have little

outside guidance as to the application of this statute.

       {¶17} We have previously recognized that a water district may be sued in its name

with respect to contract claims. The City of East Liverpool v. Buckeye Water District,

2012-Ohio-2821, 972 N.E.2d 1090 (7th Dist.), ¶ 48, citing R.C. 6119.06(D). Mauldin v.

Youngstown Water Dept., 2019-Ohio-5065, 150 N.E.3d 433 (7th Dist.).                 Notably, in

Buckeye, the plaintiff does not appear to have utilized any administrative remedies prior

to filing a complaint in the common pleas court. However, we note that the specific issue

in both Buckeye and Mauldin involves an immunity analysis, thus these cases are not

directly on point. See Buckeye, supra; Mauldin v. Youngstown Water, Dept., 7th Dist. No.

19 MA 0010, 2019-Ohio-5065, 150 N.E.3d 433.

       {¶18} Based on our review of this matter, however, it is readily apparent that none

of the “remedies” listed by the trial court are applicable, here. First, the trial court referred

to the filing of a Rule V complaint. The trial court is making reference to a section found

in Monroe Water’s rules and regulations. According to Rule V, “[b]ills which the user

believes to be incorrect may be paid under protest and appealed to the next meeting of

the Trustees of the District. The Trustees shall hear the Complaint and take such action

as may be necessary.” (Exh. 6.)

       {¶19} We begin by again noting that there is no language in R.C. 6119.06(D)

allowing a water district to add a prerequisite, such as an administrative remedy, prior to

filing a complaint in the trial court. Regardless, as Monroe Water conceded at oral

argument, the “remedy” mentioned in Rule V does not provide any essential aspect of




Case No. 20 MO 0016
                                                                                    – 11 –


due process, as it does not afford proper notice, an opportunity to be “heard” in a legal

sense, or an explicit process to further appeal.       Instead, Rule V appears to be a

discretionary process that a customer may choose to exercise in the event of a dispute in

the hope that the district’s trustees may agree with the user. If they do not, no further

process is anticipated or provided.

       {¶20} As to the trial court’s determination that Hannibal was, alternatively,

required to file a complaint with the Board of Revision and subsequently file an appeal

with the BTA, neither of those entities have jurisdiction over this matter. The Board of

Revision is “a statutorily created board tasked with hearing ‘complaints relating to the

valuation or assessment of real property as the same appears upon the tax duplicate of

the then current year.’ ’’ Hess Ohio Dev., LLC, v. Belmont County Board of Revision, 7th

Dist. Belmont Nos. 19 BE 0029, 19 BE 0030, 19 BE 0031, 2020-Ohio-4729, ¶ 18, citing

R.C. 5715.11. “County boards of revision are creatures of statute and, as a consequence,

are limited to the powers conferred upon them by statute.” Id. at ¶ 34, citing Cincinnati

School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 87 Ohio St.3d 363, 368, 721

N.E.2d 40 (2000). “The authority granted to a board of revision by R.C. 5715.01 is to

‘hear complaints and revise assessments of real property for taxation.’ ’’ Id.

       {¶21} In Hess, we held that a dispute over the ownership rights in real property

was not within the jurisdiction of the Board of Revision, as the dispute did not challenge

the auditor’s calculation of the value or tax assessment of the property. Id. at ¶ 45. The

proper procedure in such a case was to file a quiet title action. Id.

       {¶22} Monroe Water argues that because the amount of the disputed water bill

was placed as a lien on the property in the instant case, somehow this lien creates




Case No. 20 MO 0016
                                                                                     – 12 –


jurisdiction in the Board of Revision. There is no legal or factual support for this theory.

While the lien was certainly being assessed, the current dispute does not involve any

question of the property’s value for tax assessment purposes. Regardless, Hannibal

satisfied the lien prior to filing the complaint in this case. The proceeds were transferred

immediately from the auditor, who operated simply as a “middle man” in this matter to

pass through the funds to Monroe Water.         This matter does not, then, involve the

“valuation or assessment of real property.”

       {¶23} Monroe Water heavily relies on Hamilton v. Mansfield Motorsports

Speedway, L.L.C., 5th Dist. Richland No. 11 CA 103, 2012-Ohio-2446.               However,

Hamilton is readily distinguishable, as that case involved a tax assessment made by the

tax commissioner which did place the issue within the purview of the Board of Revision.

Id. at ¶ 38.   Here, the issue involves neither a tax nor an action taken by the tax

commissioner. Instead, it involves an overdue water bill that has been satisfied. Thus,

Hamilton provides no guidance on the issue at bar.

       {¶24} In summation, R.C. 6119.06(D) applies to this contract claim asserted

against a water district. R.C. 6119.06(D) does not provide that a party must look for, and

exhaust, any administrative remedy. The statute does not provide a water district with

the ability to create an obstacle that must be utilized before a complaint can be filed.

Assuming arguendo that it did, Monroe Water admitted it provides no other appropriate

administrative procedure for appeal of a water bill. There are no other appropriate

administrative remedies available to Hannibal in this matter, either.          Accordingly,

Hannibal’s second assignment of error has merit and is sustained.

                            ASSIGNMENT OF ERROR NO. 1




Case No. 20 MO 0016
                                                                                        – 13 –


       Partial summary judgment should have been granted in favor of Hannibal

       because Monroe Water violated its own rules and regulations by failing to

       issue invoices monthly to Hannibal


       {¶25} Hannibal contends that Monroe Water’s own rules and regulations require

it to send monthly bills no later than the fifteenth day of the month and additionally requires

the bill to be paid within ten days or the service will be disconnected. Hannibal asserts

that it purchased and took possession of the facility in July of 2014, so the first bill should

have been received in August of 2014. However, it did not receive a bill until May 29,

2015, nearly a year later. Hannibal asserts that all of Monroe Water’s other customers,

including the previous owner of the facility, received monthly bills.          Consequently,

Hannibal asserts that the record establishes that Monroe Water breached the contract

between the parties and so, summary judgment in favor of Hannibal was appropriate.

       {¶26} In response, Monroe Water argues that there are at least three issues of

material fact: (1) whether the parties reached an agreement as to the minimum payment,

(2) whether Monroe Water breached the contract, and (3) whether Paul Liu was acting as

an agent for Hannibal when he allegedly agreed to pay $5,000 per month until a rate

could be established.

       {¶27} “An order denying a motion for summary judgment is generally not a final

appealable order.” Davis v. Brown Local School District, 2019-Ohio-246, 131 N.E.3d 431

(7th Dist). An appellate court may only address the denial if a statutory exemption exists

or if the matter turns on undisputed facts and purely legal questions. Crum v. Yoder, 7th

Dist. Monroe No. 20 MO 0005, 2020-Ohio-5046, ¶ 34; Seoane-Vazquez v. Rosenberg,

10th Dist. Franklin No. 19AP-16, 2019-Ohio-4997, ¶ 20.



Case No. 20 MO 0016
                                                                                     – 14 –


      {¶28} Here, as the trial court stated in its entry, genuine material facts are clearly

contested. First, Monroe Water claims that the parties reached an agreement where

Hannibal agreed to pay $5,000 per month until a water rate could be established based

on usage. Hannibal disputes that it entered into such an agreement. As the record

demonstrates that Monroe Water apparently actually charged Hannibal $15,000 per

month and not $5,000, it is apparent that there are genuine issues as to the existence of

any agreement.

      {¶29} Also at issue is the effect such an agreement would have on Monroe

Water’s rules and regulations.     James Murray of Monroe Water conceded in his

deposition that the parties did not discuss whether a monthly bill would be invoiced when

they entered into this “agreement.” (1/17/20 Murray Depo., p. 40.) He conceded that

“customers pay the same rate unless otherwise changed by the Board.” (1/17/20 Murry

Depo., p. 31.) Murray also conceded that Hannibal was not invoiced or sent a shut-off

notice, despite the fact that Monroe Water knew Hannibal had not been paying $5,000

per month. (1/17/20 Murry Depo., p. 104.) He admitted that he was unaware of another

situation where a customer did not receive a bill.       (1/17/20 Murry Depo., p. 109.)

However, it is unclear whether the water department’s rules and regulations constitute a

contract or whether Monroe’s above described actions amount to a breach of contract.

Still at issue is whether Monroe Water and Hannibal reached an agreement to modify the

rules and regulations. If so, it remains to be determined if such modification is permitted

by the rules and regulations.

      {¶30} Many facts remain in dispute in this case. And while denial of a motion for

summary judgment is not final and appealable, because genuine issues of material fact




Case No. 20 MO 0016
                                                                                          – 15 –


remain and those issues cannot be resolved solely as a matter of the application of law,

the trial court was correct in deciding to deny partial summary judgment, here. As such,

Hannibal’s first assignment of error is without merit and is overruled.

                                          Conclusion

       {¶31} Hannibal argues that Monroe Water violated its own rules and regulations

which govern the contract between the parties. Hannibal contends that R.C. 6119.06(D)

permits a party to file a contract or tort claim against a water district in the trial court, and

that it is not required to first exhaust any administrative remedies. For the reasons

provided, Hannibal’s argument regarding R.C. 6119.06(D) has merit and the trial court’s

decision to grant Monroe Water summary judgment was error. However, Hannibal’s

argument regarding the trial court’s denial of its motion for summary judgment has no

merit. While denial of summary judgment is not a final, appealable order, the trial court

was correct in denying summary judgment to Hannibal. Accordingly, the trial court is

reversed and the matter is remanded for a trial.


Donofrio, P.J., concurs.

D’Apolito, J., concurs.




Case No. 20 MO 0016
[Cite as Hannibal Dev., L.L.C. v. Monroe Water Sys., 2021-Ohio-2338.]




        For the reasons stated in the Opinion rendered herein, Appellant’s first assignment

of error is overruled and its second assignment is sustained. It is the final judgment and

order of this Court that the judgment of the Court of Common Pleas of Monroe County,

Ohio, is reversed. We hereby remand this matter to the trial court for further proceedings

according to law and consistent with this Court’s Opinion. Costs to be taxed against the

Appellee.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




JUDGE CHERYL L. WAITE


JUDGE GENE DONOFRIO


JUDGE DAVID A. D’APOLITO



                                       NOTICE TO COUNSEL

        This document constitutes a final judgment entry.